DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites that the first window and second window are “configured such that, if the first window and the second window were disposed on top of one another, the first tab does not overlap with the second tab.”  This subject matter is considered to be indefinite because the metes and bounds of the claim cannot be ascertained.  The claim does not specify anything about the shape, alignment or orientation of the windows that would produce such a result.  Thus, it is unclear exactly how the windows must be structured, aligned or oriented to produce a non-overlapping tab structure.  Importantly, it is noted that the claim language provides for windows 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5-7, 10, and 12-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bae (US 20190280267).  Regarding claim 1, the reference is directed to a battery interconnect assembly comprising a first plate (300) comprising a first window (300h), a first tab (302) associated with the first window, the first tab connecting the first plate to a first terminal (121) of a battery cell, and a second plate (400) comprising a second window (400h) aligned with the first window, the first tab extending through the second window, and a second tab (401) associated with the second window, the second tab configured to connect the second plate to a second terminal (111) of the cell (Figs. 1, 2, 4, 5, 9; [0053], [0062], [0085]).  Regarding claim 2, the plates are planar, and a portion of the first tab is bent out of the plane to pass through the second window (Fig. 9). Regarding claims 5-7, the first and second tabs have narrow necks that would inherently function as fuses when the current exceeds a first threshold.  Regarding claim 10, the tabs would be capable of performing the function of “at least partially isolat[ing] the battery interconnect assembly from vibrations of the battery pack” as claimed.  Regarding claim .  
Thus, the instant claims are anticipated.


Claims 16, 18, and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Coakley et al (US 20170077487).  Regarding claim 16, the reference is directed to a conductive plate for a battery interconnect assembly, the plate comprising a main body (2110) (Figs. 22A-24C), a plurality of first windows (2112) disposed in the main body, each first window having a tab (2124) extending therein, a plurality of second windows (2114) disposed in the main body, each second window having a tab (2126) extending therein, wherein each first window has a different shape than each second window ([0243]-[0244]).  Regarding claim 18, the first and second tabs are respectively coupled to terminals of first and second polarities.  Regarding claim 19, each first tab comprises a narrow neck which functions as a fuse (2128) ([0233]).
Thus, the instant claims are anticipated. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Coakley et al.
The reference is applied to claims 16, 18, and 19 for the reasons stated above.  The reference does not expressly teach that the first window is a vision window shaped to expose at least 1/6th the circumference of the cell to facilitate welding, as recited in claim 20.
However, the invention as a whole would have been obvious to one skilled in the art at the time of filing because the size of the window would be an obvious design choice to one skilled in the art.  For example, in the design of Figure 24, the window appears to have about 1/8 circumference, and in Figure 27, it appears to have about 1/6 circumference (see reference character 2712).  It would be obvious to employ a window having a large enough size to expose .  


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Bae et al. 
The reference is applied to claim 1 for the reasons stated above.  However, it is not expressly taught that the first plate comprises a stack formed from a first conductive layer and a second conductive layer, the first layer comprising the tab, as recited in claim 15.  
However, the invention as a whole would have been obvious to one skilled in the art at the time of filing because the mere duplication of parts is generally not considered to confer a patentable distinction unless a new or unexpected result can be shown (MPEP 2144.07).  In this case, the use of the multiple conductive layers would provide added strength and current carrying capability to the interconnect.  Accordingly, claim 15 would be rendered obvious. 


Claims 3, 4, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Bae et al. as applied to claims 1, 2, 5-7, 10, and 12-14 above, and further in view of Byun et al (US 20110177387).  
Bae et al. is applied to claims 1 and 5-7 for the reasons stated above.   While Bae teaches a narrow neck structure that would function as a fuse, Bae does not teach the specific fuse structures of claims 3 and 8 (hole and trench).  

Therefore, the invention as a whole would have been obvious to one skilled in the art at the time of filing because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Accordingly, it would have been obvious to use a hole or trench as a fuse structure in Bae et al.  As such, claims 3, 4, and 8 would be rendered obvious.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1, 2, 9, 10, and 12-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10720626. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims 1 and 13-15 are anticipated by the ‘626 patent claims (specifically claims 1-8 thereof).  Instant claims 2, 9, 10 and 12 further define details/modifications of this subject matter that . 


Claims 3-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10720626 in view of Byun et al (US 20110177387).  Claim 8 of ‘626 recites a fuse, but does not recite the specific fuse structures of claims 3, 5, 7, and 8.  However, Byun teaches fuses having narrow necks, holes, and trenches in Figures 3, 10, and 11.  As all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention, claims 3-8 define obvious variants of the ‘626 patent claims. 

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 9 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the double patenting rejection was obviated.
The following is a statement of reasons for the indication of allowable subject matter:  

Claim 11 recites that the shape of the first and second window are different.  This limitation in combination with the limitations of claim 1 is also not taught or fairly suggested by Bae et al.  The reference teaches that the first and second windows are the same shape (see Figs. 4 and 6) and there would no motivation or apparent reason to make them different shapes as claimed. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan Crepeau whose telephone number is (571) 272-1299.  The examiner can normally be reached Monday-Friday from 9:30 AM - 6:00 PM EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Basia Ridley, can be reached at (571) 272-1453.  The phone number for the organization where this application or proceeding is assigned is (571) 272-1700.  Documents may be faxed to the central fax server at (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/Jonathan Crepeau/
Primary Examiner, Art Unit 1725
September 8, 2021